DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
Claim 6: a detecting module, an activation module, a judging module, a determination module
Claim 9: a calculation module, 
Claim 10: an obtaining unit, an angle determining unit, a judging unit
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Sperbeck on 5/4/21.
The application has been amended as follows: 

1. 	(Currently Amended) A face recognition method applied to a mobile terminal, comprising: 
detecting whether a mobile terminal switches from a stationary state to a raised state by:[[;]] 
obtaining acceleration values of the mobile terminal in three-dimensional space at a preset interval; 
determining spatial angle information of the mobile terminal according to the acceleration values; and
according to change amount of the spatial angle information in a preset time period, judging whether the mobile terminal switches from the stationary state to the raised state in the preset time period;
activating a camera and capturing an image by the camera, when the mobile terminal switches from the stationary state to the raised state; 

determining that recognition is successful when the image matches the preset face template.
2. 	(Original) The method according to claim 1, wherein the detecting whether a mobile terminal switches from a stationary state to a raised state, comprises: when the mobile terminal is in a preset state, detecting whether the mobile terminal switches from the stationary state to the raised state, wherein the preset state comprises a screen-off state or a locked screen state.3. 	(Original) The method according to claim 2, wherein the capturing an image by the camera, comprises: capturing an image in the preset state by the camera.4. 	(Original) The method according to claim 1, wherein before the step of judging whether the image matches a preset face template, the method further comprises: calculating an angle between a target face in the image and the mobile terminal; when the angle is within a preset range, judging whether the image matches the preset face template.5. 	(Cancelled) 6. 	(Currently Amended) A mobile terminal comprising: 
a detecting module used to detect whether the mobile terminal switches from a stationary state to a raised state, wherein the detecting module comprises: [[;]] 
an obtaining unit used to obtain acceleration values of the mobile terminal in three-dimensional space detected by a three-axis acceleration sensor at a preset interval; 
an angle determining unit used to determine spatial angle information of the mobile terminal according to the acceleration values; and
a judging unit used to, according to change amount of the spatial angle information in a preset time period, judge whether the mobile terminal switches from the stationary state to the raised state in the preset time period;
an activation module used to, when the mobile terminal switches from the stationary state to the raised state, activate a camera to capture an image by the camera; 
a judging module used to judge whether the image matches a preset face template; 
a determination module used to determine that recognition is successful when the image matches the preset face template.7. 	(Original) The mobile terminal according to claim 6, wherein the detecting module is specifically used to, when the mobile terminal is in a preset state, detect whether the mobile terminal switches from the stationary state to the raised state, wherein the preset state includes a screen-off state or a locked screen state.8. 	(Original) The mobile terminal according to claim 7, wherein capturing the image by the camera comprises: capturing an image in the preset state by the camera.9. 	(Original) The mobile terminal according to claim 6, wherein the mobile terminal further comprises: a calculation module used to calculate an angle between a target face in the image 
one or more processors; 
a memory; and 
one or more programs, [[;]] wherein the one or more programs are stored in the memory and are configured to be executed by the one or more processors, and wherein the one or more programs are executed to implement steps of the face recognition method according to claim 1.12. 	(Currently Amended) A computer readable storage medium comprising a computer program stored thereon, [[;]] wherein the computer program is executed by a processor to implement the steps of the face recognition method according to claim 1.



Allowable Subject Matter
Claims 1- 4, 6- 9 and 11- 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 8560004 discloses a method can include receiving a first signal from a first sensor of a mobile computing device, where the first signal represents a first action of a user of the mobile computing device.  In accordance with this example, the method further includes activating a second sensor of the mobile computing device based at least in part on the first signal.  The method additionally can include receiving a second signal from the second sensor, where the second signal represents a second action of the user of the mobile computing device.  The method further can include activating an input device of the mobile computing device based at least in part on the first and second signals.  In some examples, the method may be implemented by one or more processors of a mobile computing device.
US Patent 9467403 discloses method and device of providing multi-modal instant messaging communication are disclosed.  The method includes: while displaying a conversation interface of a current dialog session between a user of the mobile device and the user's conversation partner: detecting a change in a manner by which the mobile device is carried by the user; in response to detecting the change: obtaining a current conversation status of the current dialog session; and in accordance with .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov